DETAILED ACTION
This communication is a Non-Final Rejection Office Action in response to the 11/05/2020 filling of Application 17/090,119.  Claims 1- 26 are now presented.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

When considering subject matter eligibility under 35 U.S.C. 101, in step 1 it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, in step 2A prong 1 it must then be determined whether the claim recites a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea).  If the claim recites a judicial exception, under step 2A prong 2 it must additionally be determined whether the recites additional elements that integrate the judicial exception into a practical application.  If a claim does not integrate the Abstract idea into a practical application, under step 2B it must then be determined if the claim provides an inventive concept. 
In the Instant case Claims 1-24 are directed toward a method for automatically preparing documentation.  Claims 25-26 are directed toward device for automatically preparing documentation.  As such, each of the Claims is directed to one of the four statutory categories of invention.  
The 2019 Preliminary Examination Guidance (2019 PEG), explains that in step 2A prong 1 examiners are to evaluate claims to determine if they recite an abstract idea.  The guidance explains that claims that recite mathematical concepts, mental processes, and methods of organizing human activity recite abstract ideas.  As per step 2A prong 1 of the eligibility analysis, claim 1 recites the abstract idea of analyzing data to determine, based on a movement pattern, a type of work of the agricultural production machine which falls into the abstract idea categories of certain methods of mental processes.  The elements of Claim 1 that represent the Abstract idea include:
A method for automatically preparing documentation documenting work of an agricultural production machine, the method comprising: 
analyzing, using data analysis, the movement path in order to derive a movement pattern of the agricultural production machine; 
determining, based on the movement pattern, a type of work of the agricultural production machine.

The 2019 PEG states certain method of organizing human activity including commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) are abstract.  The instant claims are directed to marketing or sales activities or behaviors as detecting interactions between the user and the employees based on a confidence score is a sales and marketing activity.  Further, the claim recites mental processes including observation, evaluation, judgment, opinion.  For example, the analyzing and determining steps are drawn to observation and evaluation.  As such, the claim recites at least one abstract idea. 
 Under step 2A prong 2 the examiner must then determine if the recited abstract idea is integrated into a judicial exception.  The 2019 PEG states that additional elements that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
In the instant case, this judicial exception is not integrated into a practical application. In particular, Claim 1 recites the additional elements of:
recording, using a positioning system, a movement path of the agricultural production machine while the work is being performed, the movement path comprising at least position data and a timestamp assigned to the position data; 
wherein the data analysis is at least partly performed by a machine learning method; and 
Claim 25 recites the additional elements of:
A device for performing the abstract idea; 
the device comprising: a positioning system configured to record a movement path of the agricultural production machine while the work is being performed, the movement path comprising at least position data and a timestamp assigned to the position data; at least one processor in communication with the positioning system, the at least one processor configured to: access data
However, the processor is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Further MPEP 2105.05(g) explains that data gathering and data output can be considered pre-solution activity and post-solution activity.  See MPEP 2106.05(g) that states:
An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent. An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent. 

In the instant case, the broadly recited recording of a movement path is considered mere data gathering.  Further, the processor configured to access data is also considered mere data gathering.  MPEP 2106.05 also states Examiner should evaluate whether the extra-solution limitation is well known.  In this case, the broadly recited recording of a movement path and accessing of data are both well known.  Further, the broadly recited machine learning is indicative merely apply the abstract idea using machine learning. 
 
When viewing the generic data gathering and machine learning in combination with the generic computer does not add more than when viewing the elements individually.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
In step 2B, the examiner must determine whether the claim adds a specific limitation other than what is well-understood, routine, conventional activity in the field - see MPEP 2106.05(d).   As discussed with respect to Step 2A Prong Two, the computer elements and the machine learning amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  
Further, the data gathering is recited broadly in the claims.   MPEP 2106.05(d) states receiving or transmitting data over a network, e.g., using the Internet to gather data is conventional when claimed generically (see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)).  As such, the broadly claimed recording data and accessing data is considered well-known and conventional as established by the MPEP and relevant case law.
When viewing the generic data gathering in combination with the generic computer does not add more than when viewing the elements individually.  Accordingly, the additional elements do result in an inventive concept.
Further Claims 1-24 further limit the mental processes already rejected in the parent claim, but fail to remedy the deficiencies of the parent claim as they do not impose any additional elements that amount to significantly more than the abstract idea itself.  Further, claims 6 and 7 recite the additional elements of using  GPS receiver and cellular data.  However, determining location data user a cellular phone or GPS is indicative and generally linking the abstract idea to a particular technological environment.  
Accordingly, the Examiner concludes that there are no meaningful limitations in claims 1-24 that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.
The analysis above applies to all statutory categories of invention.  The presentment of claim 1 otherwise styled as a computer program product or device, for example, would be subject to the same analysis.  As such, claims 25-26 are also rejected.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 2, 3, 6, 7, 8, 10, 17, 18, 21, 24, 25, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prankl US 20190343036 A1 in view of Mitchell US 20190285426 A1.

As per Claim 1 Prankl teaches a method for automatically preparing documentation documenting work of an agricultural production machine, the method comprising: 
recording, using a positioning system, a movement path of the agricultural production machine while the work is being performed,  (Prankl para. 2 teaches the automatic detection, classification and measurement of field work is of great help to farmers, not only for the automatic creation of compulsory documentation of their work for economical purposes and environmental protection, but in particular also for monitoring the work previously performed on the field and for planning future field works to be performed, whether ploughing, tilling, harrowing, preparation of seedbeds, cultivation, fertilisation, crop protection, cutting, turning, swathing, harvesting, etc. For this purpose, it is known to equip agricultural vehicles such as tractors, combine harvesters, etc. with satellite navigation receivers which record the path (trajectory) of the vehicle over the field so as to create the desired documentation and measurements on this basis.)
the movement path comprising at least position data and a timestamp assigned to the position data; (Prankl Abstract teaches The disclosed subject matter relates to a method for detecting agricultural field work performed by a vehicle, comprising: a) carrying a satellite navigation receiver on the vehicle and recording a sequence of position fixes and associated time stamps; b) for a position fix: determining a group of position fixes that lie in a region; c) dividing the group into sub-groups on the basis of a minimum time interval; d) determining trajectory sections on the basis of the sub-groups; e) determining an attribute vector for the considered position fix comprising at least an angle between two trajectory sections; and, f) if the attribute vector satisfies a specified threshold criterion, detecting the position fix as a location of field work.)
analyzing, using data analysis, the movement path in order to derive a movement pattern of the agricultural production machine; and (para. 11 teaches in accordance with the invention, parallel travel patterns in the local surroundings of a position fix are thus detected so as to either detect this, or not, as a location at which field work is performed. The latter case for example indicates transportation or road journeys when travelling to or from a field. The detection according to the invention of field work also makes it possible to identify field work in new fields worked for the first time, without these fields having to be already registered in a digital map.) 
determining, based on the movement pattern, a type of work of the agricultural production machine.  (para. 62 teaches in the case of detected field work (“F”), this can be classified in an optional step 17, i.e. depending on the type of field work a distinction can be made between for example ploughing, harrowing, tilling, fertilising, cutting, harvesting, etc. To this end, the attribute vector M.sub.i is further evaluated, for example on the basis of the normal distance d.sub.i contained therein and/or the speed v.sub.i. If, for example, the working width b of a plough of the vehicle 1 and the working speed thereof are known, the field work “ploughing” can be identified on the basis of a matching normal distance d, (within predefined tolerances) and a matching speed v.sub.i (within predefined tolerances).)

Prankl does not teach wherein the data analysis is at least partly performed by a machine learning method  However, Mitchell para. 59 teaches the states of vehicles, together with other information, are used to classify stops as work stops or non-work stops, which will be described later in detail.  Further para. 61 teaches at step 504, the method 500 detects hotspots along the routes that have been travelled by the fleet. For a fleet, a hotspot, which represents a location that is associated with repeated or recurrent stops of vehicles, indicates important information about the fleet. For example, a hotspot may indicate the location of the administrative office of the fleet, a warehouse, a frequent customer's site, or a home of a vehicle's driver. Hotspots are determined based on the GPS traces and/or 3.sup.rd party data. In one embodiment, a grid-based clustering algorithm is built in the geographical space, and all the stops that occurred in each cell of the grid are determined. A cell of the grid is considered as a hotspot if the total stop period of all vehicles in a fleet inside the cell is longer that a given threshold. The threshold may be determined based on the amount of hours that vehicles of a fleet are operated in a predetermined time period. As a hotspot includes an area, such as a parking lot, where vehicles of a fleet frequently visit, a hotspot may have a physical shape, rather than be just a single point. The shape of the hotspots may be refined for each grid cell such that the shape of a hotspot contains the stops within that cell. After the hotspots have been detected, a supervised machine learning algorithm is applied to classify hotspots into three types: depots, employee homes, or other locations. In one embodiment, a multi-class random forest algorithm has been applied, which has been trained on a dataset that has been labeled manually. For example, a model dataset may have the hotspots identified with the grid-based clustering algorithm over a month time for a subset of customers and is used to train the algorithm to make classifications of hotspots.  Both Prank and Mitchell are directed to analyzing vehicle work.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Prankl to include wherein the data analysis is at least partly performed by a machine learning method  as taught by Mitchell to generate a more accurate classification of work being performed (see para. 67). 

As per Claims 2 Prankl teaches the method of claim 1, wherein method comprises at least a classification step, (para. 14 teaches on the basis of the normal distance of a position fix from its neighbouring trajectory section, the type of field work performed there can also be determined in accordance with a further feature of the invention, i.e. the field work can be classified. For example, a large working width of the vehicle and therefore a large normal distance are typical for field work such as crop protection or fertilisation, whereas a small working width and therefore a small normal distance are typical for high-force field work, such as ploughing or tilling.)
Prankl does not teach the machine learning method comprises a clustering step, and a regression step.  However, Mitchell para. 61 teaches at step 504, the method 500 detects hotspots along the routes that have been travelled by the fleet. For a fleet, a hotspot, which represents a location that is associated with repeated or recurrent stops of vehicles, indicates important information about the fleet. For example, a hotspot may indicate the location of the administrative office of the fleet, a warehouse, a frequent customer's site, or a home of a vehicle's driver. Hotspots are determined based on the GPS traces and/or 3.sup.rd party data. In one embodiment, a grid-based clustering algorithm is built in the geographical space, and all the stops that occurred in each cell of the grid are determined. A cell of the grid is considered as a hotspot if the total stop period of all vehicles in a fleet inside the cell is longer that a given threshold. The threshold may be determined based on the amount of hours that vehicles of a fleet are operated in a predetermined time period. As a hotspot includes an area, such as a parking lot, where vehicles of a fleet frequently visit, a hotspot may have a physical shape, rather than be just a single point. The shape of the hotspots may be refined for each grid cell such that the shape of a hotspot contains the stops within that cell. After the hotspots have been detected, a supervised machine learning algorithm is applied to classify hotspots into three types: depots, employee homes, or other locations. In one embodiment, a multi-class random forest algorithm has been applied, which has been trained on a dataset that has been labeled manually. For example, a model dataset may have the hotspots identified with the grid-based clustering algorithm over a month time for a subset of customers and is used to train the algorithm to make classifications of hotspots.  Para. 58 teaches FIG. 5 illustrates an algorithm 500 for deriving route patterns of a fleet in step 406 according to an embodiment of the present application. In one embodiment, the method 500 uses machine learning algorithms to analyze the GPS traces, in which a set of examples are first used to train the algorithms, such that the algorithm builds a proper model that fits those examples. After the algorithm is trained, it is used on real GPS traces. The machine learning algorithm may be a supervised, unsupervised, and/or semi supervised algorithm. Typical problems solved by a supervised machine learning algorithm include classification, in which the output value for each data point needs to be one of a finite set of values, and regression, in which the output value could be any numeric value. Popular supervised machine learning algorithm are SVM and random forests, which are described in Cortes, C.; Vapnik, V. (1995). “Support-vector networks”, Machine Learning. 20 (3): 273-297. doi:10.1007/BF00994018, and Breiman, L. (2001) “Random Forests”, Machine Learning 45 (1): 5-32. doi:10.1023/A:1010933404324, respectively, the entirety of which are incorporated herein by reference. A typical unsupervised learning problem includes clustering, which requires dividing the data in several subgroups, each corresponding to a different subset with different characteristics.  Both Prankl and Mitchell are directed to analyzing vehicle work.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Prankl to include the machine learning method comprises a clustering step, and a regression step as taught by Mitchell to generate a more accurate classification of work being performed (see para. 67). 

As per Claims 3 Prankl teaches the method of claim 2, wherein the classification step comprises using at least one classification algorithm; and wherein the classification algorithm performs at least one classification according to field travel and road travel.   (Prankl para. 11 teaches in accordance with the invention, parallel travel patterns in the local surroundings of a position fix are thus detected so as to either detect this, or not, as a location at which field work is performed. The latter case for example indicates transportation or road journeys when travelling to or from a field. The detection according to the invention of field work also makes it possible to identify field work in new fields worked for the first time, without these fields having to be already registered in a digital map.  Para. 15 teaches the overshooting or undershooting of the maximum speed can thus be a further distinguishing feature for the detection of field work, which is incorporated in the threshold criterion. Generally, a higher speed is thus selected when travelling to and from a field, i.e. in the case of road journeys or during transport, than when performing field work.)

As per Claims 6 Prankl teaches  the method of claim 1, wherein the position data and the timestamp comprising time information are generated by a cellular phone associated with or carried in the agricultural production machine. (see Prankl para. 12 teaches the method of the invention can be carried out for example with a conventional smartphone which is equipped with the satellite navigation receiver and which records the sequence of position fixes (the “track”) and evaluates this in the aforesaid manner Alternatively and preferably, however, only step a) can be carried out with a mobile terminal, for example a smartphone, and steps b) to f) can be carried out in a remote server which obtains the track recorded by the terminal from the terminal for example via a mobile communication connection and evaluates it with a high server computing power.)

As per Claims 7 Prankl teaches  the method of claim 1, wherein the position data is generated by a GPS receiver.  (see Prankl para. 74 teaches by means of the smoothing of the position fixes p.sub.i in respect of maximum parallelism of the runs T.sub.n and a normal distance d.sub.i that is as uniform as possible over the trajectory TR in the field A, an improvement of the position determination is achieved, which makes it possible to perform accurate field measurements with the aid of a simple commercially available satellite navigation receiver, without the need for precision position determination systems, such as dGPS (differential GPS) or RTK (Real Time Kinematics)).

As per Claims 8 Prankl does not  the method of claim 1, wherein the data analysis comprises a computerized method for using artificial intelligence to derive the movement pattern.  However, Mitchell para. 61 teaches at step 504, the method 500 detects hotspots along the routes that have been travelled by the fleet. For a fleet, a hotspot, which represents a location that is associated with repeated or recurrent stops of vehicles, indicates important information about the fleet. For example, a hotspot may indicate the location of the administrative office of the fleet, a warehouse, a frequent customer's site, or a home of a vehicle's driver. Hotspots are determined based on the GPS traces and/or 3.sup.rd party data. In one embodiment, a grid-based clustering algorithm is built in the geographical space, and all the stops that occurred in each cell of the grid are determined. A cell of the grid is considered as a hotspot if the total stop period of all vehicles in a fleet inside the cell is longer that a given threshold. The threshold may be determined based on the amount of hours that vehicles of a fleet are operated in a predetermined time period. As a hotspot includes an area, such as a parking lot, where vehicles of a fleet frequently visit, a hotspot may have a physical shape, rather than be just a single point. The shape of the hotspots may be refined for each grid cell such that the shape of a hotspot contains the stops within that cell. After the hotspots have been detected, a supervised machine learning algorithm is applied to classify hotspots into three types: depots, employee homes, or other locations. In one embodiment, a multi-class random forest algorithm has been applied, which has been trained on a dataset that has been labeled manually. For example, a model dataset may have the hotspots identified with the grid-based clustering algorithm over a month time for a subset of customers and is used to train the algorithm to make classifications of hotspots.  Para. 58 teaches FIG. 5 illustrates an algorithm 500 for deriving route patterns of a fleet in step 406 according to an embodiment of the present application. In one embodiment, the method 500 uses machine learning algorithms to analyze the GPS traces, in which a set of examples are first used to train the algorithms, such that the algorithm builds a proper model that fits those examples. After the algorithm is trained, it is used on real GPS traces. The machine learning algorithm may be a supervised, unsupervised, and/or semi supervised algorithm. Typical problems solved by a supervised machine learning algorithm include classification, in which the output value for each data point needs to be one of a finite set of values, and regression, in which the output value could be any numeric value. Popular supervised machine learning algorithm are SVM and random forests, which are described in Cortes, C.; Vapnik, V. (1995). “Support-vector networks”, Machine Learning. 20 (3): 273-297. doi:10.1007/BF00994018, and Breiman, L. (2001) “Random Forests”, Machine Learning 45 (1): 5-32. doi:10.1023/A:1010933404324, respectively, the entirety of which are incorporated herein by reference. A typical unsupervised learning problem includes clustering, which requires dividing the data in several subgroups, each corresponding to a different subset with different characteristics.  Both Prankl and Mitchell are directed to analyzing vehicle work.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Prankl to include wherein the data analysis comprises a computerized method for using artificial intelligence to derive the movement pattern as taught by Mitchell to generate a more accurate classification of work being performed (see para. 67). 

As per Claims 10 Prankl teaches  the method of claim 9, wherein the method uses at least one classification algorithm; and wherein the classification algorithm performs at least one classification according to field travel and road travel.  (Prankl para. 11 teaches in accordance with the invention, parallel travel patterns in the local surroundings of a position fix are thus detected so as to either detect this, or not, as a location at which field work is performed. The latter case for example indicates transportation or road journeys when travelling to or from a field. The detection according to the invention of field work also makes it possible to identify field work in new fields worked for the first time, without these fields having to be already registered in a digital map.)
Prankl does not  a machine learning method However, Mitchell para. para. 58 teaches FIG. 5 illustrates an algorithm 500 for deriving route patterns of a fleet in step 406 according to an embodiment of the present application. In one embodiment, the method 500 uses machine learning algorithms to analyze the GPS traces, in which a set of examples are first used to train the algorithms, such that the algorithm builds a proper model that fits those examples. After the algorithm is trained, it is used on real GPS traces. The machine learning algorithm may be a supervised, unsupervised, and/or semi supervised algorithm. Typical problems solved by a supervised machine learning algorithm include classification, in which the output value for each data point needs to be one of a finite set of values, and regression, in which the output value could be any numeric value. Popular supervised machine learning algorithm are SVM and random forests, which are described in Cortes, C.; Vapnik, V. (1995). “Support-vector networks”, Machine Learning. 20 (3): 273-297. doi:10.1007/BF00994018, and Breiman, L. (2001) “Random Forests”, Machine Learning 45 (1): 5-32. doi:10.1023/A:1010933404324, respectively, the entirety of which are incorporated herein by reference. A typical unsupervised learning problem includes clustering, which requires dividing the data in several subgroups, each corresponding to a different subset with different characteristics.  Both Prankl and Mitchell are directed to analyzing vehicle work.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Prankl to include a machine learning method as taught by Mitchell to generate a more accurate classification of work being performed (see para. 67). 

As per Claims 17 Prankl teaches  the method of claim 1, wherein the data analysis derives the movement pattern of the agricultural production machine from the movement path based on one or both of machine or use-specific parameters, the position data and the timestamps comprising time information.  (para. 14 teaches on the basis of the normal distance of a position fix from its neighbouring trajectory section, the type of field work performed there can also be determined in accordance with a further feature of the invention, i.e. the field work can be classified. For example, a large working width of the vehicle and therefore a large normal distance are typical for field work such as crop protection or fertilisation, whereas a small working width and therefore a small normal distance are typical for high-force field work, such as ploughing or tilling.)

As per Claims 18 Prankl teaches the method of claim 1, further comprising automatically recognizing field boundaries based on the movement pattern.  (para. 11 teaches in accordance with the invention, parallel travel patterns in the local surroundings of a position fix are thus detected so as to either detect this, or not, as a location at which field work is performed. The latter case for example indicates transportation or road journeys when travelling to or from a field. The detection according to the invention of field work also makes it possible to identify field work in new fields worked for the first time, without these fields having to be already registered in a digital map.)

As per Claims 21 Prankl teaches the method of claim 1, further comprising generating, based on the type of work inferred from the movement pattern, documentation for the agricultural production machine.  (para. 42 teaches referring simultaneously to FIGS. 2 and 3, a method performed with the aid of the satellite navigation receiver 4 and/or the server 8 for evaluating the sequence FG will now be described, which method automatically detects whether the vehicle 1 is currently performing field work, or not. The presence of a field 2 in the landscape can then be identified on the basis of the detection of field work, and said field can also be measured. Lastly, it will be described how the type of field work on the field 2 being performed by the vehicle 1 can be classified automatically, so as to serve for purposes of agricultural documentation, monitoring and planning)

As per Claims 24 Prankl teaches the method of claim 1, wherein the movement path is on a field; and further comprising one or both of modifying operation of an agricultural production machine in one or more aspects or modifying management of the field in one or more aspects.   (Prankl para. 20 teaches not only can individual locations of field work be detected, but also entire fields. For example, the area of the identified field can then be calculated on this basis so as to monitor and plan agricultural activities, for example the procurement and spreading of fertilisers by area, the calculation of area-based revenue generated by the field, etc.)

As per Claims 25 Prankl teaches a device for automatically preparing documentation documenting work of an agricultural production machine, the device comprising: (see para. 12)
 a positioning system configured to record a movement path of the agricultural production machine while the work is being performed, (para. 39-40 teach the vehicle 1 carries a satellite navigation receiver 4, which measures the geoposition of said vehicle continuously, for example a number of times per second or every few seconds, and records this in the form of position fixes p.sub.1, p.sub.2, . . . , generally p with an associated timestamp t.sub.1, t.sub.2, . . . , generally t.sub.i. The sequence FG={(p.sub.i,t.sub.i)} of pairs of position fixes p.sub.i and timestamps t.sub.i thus characterises the entire trajectory TR of the vehicle 1, including its journeys over the field 2 and the road network 3. The satellite navigation receiver 4 for example can be part of a mobile terminal, for example a mobile telephone or smartphone belonging to the driver of the vehicle 1, and can be carried by the vehicle driver; alternatively, however, the satellite navigation receiver 4 could also be installed permanently in the vehicle 1.)
the movement path comprising at least position data and a timestamp assigned to the position data; (Prankl Abstract teaches The disclosed subject matter relates to a method for detecting agricultural field work performed by a vehicle, comprising: a) carrying a satellite navigation receiver on the vehicle and recording a sequence of position fixes and associated time stamps; b) for a position fix: determining a group of position fixes that lie in a region; c) dividing the group into sub-groups on the basis of a minimum time interval; d) determining trajectory sections on the basis of the sub-groups; e) determining an attribute vector for the considered position fix comprising at least an angle between two trajectory sections; and, f) if the attribute vector satisfies a specified threshold criterion, detecting the position fix as a location of field work.)
at least one processor in communication with the positioning system, the at least one processor configured to: (para. 12 teaches the method of the invention can be carried out for example with a conventional smartphone which is equipped with the satellite navigation receiver and which records the sequence of position fixes (the “track”) and evaluates this in the aforesaid manner Alternatively and preferably, however, only step a) can be carried out with a mobile terminal, for example a smartphone, and steps b) to f) can be carried out in a remote server which obtains the track recorded by the terminal from the terminal for example via a mobile communication connection and evaluates it with a high server computing power.)
access the movement path of the agricultural production machine; (para. 41 teaches the sequence FG (the “track” of the trajectory TR) can be evaluated directly in the satellite navigation receiver 4 in the manner described hereinafter, for example in a smartphone belonging to the vehicle driver and equipped with the satellite navigation receiver 4. The recorded sequence FG, however, is preferably sent for evaluation to a remote server 8 via a mobile communication connection 5, a mobile communication network 6, and a data network 7, for example the Internet. The sequence FG can be transmitted continuously or in portions or also only when initiated by an accordingly programmed application in the satellite navigation receiver 4, when initiated by the vehicle driver, or when initiated by a user of the server 8.)
- 18 -analyze, using data analytics, the movement path in order to derive a movement pattern of the agricultural production machine (para. 11 teaches in accordance with the invention, parallel travel patterns in the local surroundings of a position fix are thus detected so as to either detect this, or not, as a location at which field work is performed. The latter case for example indicates transportation or road journeys when travelling to or from a field. The detection according to the invention of field work also makes it possible to identify field work in new fields worked for the first time, without these fields having to be already registered in a digital map.)
and determine, based on the movement pattern, a type of work of the agricultural production machine.  
(para. 62 teaches in the case of detected field work (“F”), this can be classified in an optional step 17, i.e. depending on the type of field work a distinction can be made between for example ploughing, harrowing, tilling, fertilising, cutting, harvesting, etc. To this end, the attribute vector M.sub.i is further evaluated, for example on the basis of the normal distance d.sub.i contained therein and/or the speed v.sub.i. If, for example, the working width b of a plough of the vehicle 1 and the working speed thereof are known, the field work “ploughing” can be identified on the basis of a matching normal distance d, (within predefined tolerances) and a matching speed v.sub.i (within predefined tolerances).)
Prankl does not teach wherein the data analysis is at least partly performed by a machine learning method  However, Mitchell para. 59 teaches the states of vehicles, together with other information, are used to classify stops as work stops or non-work stops, which will be described later in detail.  Further para. 61 teaches at step 504, the method 500 detects hotspots along the routes that have been travelled by the fleet. For a fleet, a hotspot, which represents a location that is associated with repeated or recurrent stops of vehicles, indicates important information about the fleet. For example, a hotspot may indicate the location of the administrative office of the fleet, a warehouse, a frequent customer's site, or a home of a vehicle's driver. Hotspots are determined based on the GPS traces and/or 3.sup.rd party data. In one embodiment, a grid-based clustering algorithm is built in the geographical space, and all the stops that occurred in each cell of the grid are determined. A cell of the grid is considered as a hotspot if the total stop period of all vehicles in a fleet inside the cell is longer that a given threshold. The threshold may be determined based on the amount of hours that vehicles of a fleet are operated in a predetermined time period. As a hotspot includes an area, such as a parking lot, where vehicles of a fleet frequently visit, a hotspot may have a physical shape, rather than be just a single point. The shape of the hotspots may be refined for each grid cell such that the shape of a hotspot contains the stops within that cell. After the hotspots have been detected, a supervised machine learning algorithm is applied to classify hotspots into three types: depots, employee homes, or other locations. In one embodiment, a multi-class random forest algorithm has been applied, which has been trained on a dataset that has been labeled manually. For example, a model dataset may have the hotspots identified with the grid-based clustering algorithm over a month time for a subset of customers and is used to train the algorithm to make classifications of hotspots.  Both Prank and Mitchell are directed to analyzing vehicle work.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Prankl to include wherein the data analysis is at least partly performed by a machine learning method  as taught by Mitchell to generate a more accurate classification of work being performed (see para. 67). 

Claim 26 recites similar limitation to claim 2 and is rejected for similar reasons.

Claim(s) 4, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prankl US 20190343036 A1 in view of Mitchell US 20190285426 A1 as applied to Claim 2, 18 and in further view of Albrecht US 20180373932 A1.

As per Claims 4 Prankl teaches the method of claim 2, wherein the clustering step uses at least one clustering algorithm; wherein a plurality of fields are available for differentiation through clustering; and wherein, in performing the data analysis, the clustering algorithm performs clustering of data to one of the plurality of fields in order to perform at least one differentiation of fields.  However, Albrecht para. 32 teaches the boundary delineation map 200 shows boundary delineations 201 (e.g., solid black lines) separating a plot of land from other plots of land, which appear as polygons of various shapes and sizes. A polygon is a shape that is bounded by a finite chain of straight line segments closing in a loop to form a closed shape. For example, the polygons can include shapes that appear to approximately resemble a rectangle, square, triangle, etc. In some embodiments, farm boundaries can be delineated by detecting and evaluating the satellite data using a thresholding algorithm. The thresholding algorithm can replace a pixel within the satellite image with a black pixel if the image intensity is less than some fixed predetermined value (e.g., a constant), or a white pixel if the image intensity is greater than the predetermined value. In areas where a similar value for pixels exist, a segmentation and/or clustering algorithm can be applied to place all pixel values in the same category and, thus, larger areas sharing the same characteristics can be defined to provide a boundary delineation 201. For example, any pixel within the satellite image that is greater than the predetermined value is represented by a black pixel (e.g., vegetation), whereas any pixel that is greater than the predetermined value is represented by a white pixel (e.g., water, road, etc.). The black pixels are employed to form one or more line segments, the line segments representative of a portion of the boundary delineation 201. The line segments can be used to form one or more polygons (e.g., open and/or closed), each side of the polygon being representative of a boundary delineation 201.  Both Prankl and Albrecht are directed to agricultural analysis.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Prankl to include wherein the clustering step uses at least one clustering algorithm; wherein a plurality of fields are available for differentiation through clustering; and wherein, in performing the data analysis, the clustering algorithm performs clustering of data to one of the plurality of fields in order to perform at least one differentiation of fields as taught by Albrecht to reflect more accurate boundary delineations, which are especially important for areas that are not publicly available  (see para. 68). 

As per Claims 19 Prankl teaches the method of claim 18, identifying an automatically recognized field.  (Prankl para. 3 teaches the objective of the invention is to create a method for the automatic detection of field work which spares the use of digital maps and is also able to detect fields previously unregistered on the basis of the performed field work and to classify and measure these subsequently.)
Prankl does not teach exporting the automatically recognized field boundaries to one or more external farm management software systems  However, Albrecth para. 66-67 teach n block 512, the method 500 includes updating landowner ship data using the boundary delineation map. For example, previous landownership information, including boundary delineations and/or property lines, can be updated with the boundary delineation map generated in block 510. If the boundary delineations in the boundary delineation map are larger than farm boundaries (as extracted from previous identified boundary contours and stored in a database), the previous farm boundaries are cropped to shapes that reflect typical values in that area, as represented in the boundary delineation map. These cropped shapes may be representative of the updated landownership values and define new farm boundary contours that can be used to update existing databases.  In block 514, a farm management plan can be generated for each parcel. The farm management plan includes updated boundary delineations and/or maps to reconstruct/reconfigure land ownership data. In some embodiments, the management plan includes management practices (e.g., tillage, crop planting, harvesting, etc.) conducted in similarly located areas during a particular time of the year, such that a landowner/user can similarly manage his/her property. In an embodiment, the management plan includes a probability that a certain crop type should be planted, taking in account historical data (e.g., crop rotational patterns, historical planting patterns, historical production costs, historical prices for crop types, historical demand for crop types, etc.). For example, new recommendations can be made regarding management practices (e.g., application of fertilizer, planting of a particular crop types, etc.) based on a deviation of the NDVI values compared with a mean value extracted from farms in close proximity. In some embodiments, generating the management plan includes estimating agricultural yield based on, for example, NDVI values, historical yield data and/or amount of planted acreage within the one or more parcels. Both Prankl and Albrecht are directed to agricultural analysis.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Prankl to include exporting the automatically recognized field boundaries to one or more external farm management software systems  as taught by Albrecht to provide stakeholders with more accurate boundary delineations, which are especially important for areas that are not publicly available  (as suggested by para. 68). 

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prankl US 20190343036 A1 in view of Mitchell US 20190285426 A1 as applied to Claim 2 and in further view of Delineation of agricultural fields in smallholder farms from satellite images using fully convolutional networks and combinatorial grouping (hereinafter Persello).

As per Claims 5 Prankl does not  the method of claim 2, wherein the regression step uses at least one field boundary identification algorithm; and wherein the field boundary identification algorithm identifies field boundaries.  However, Persello para. 6 teaches With the advance of texture analysis techniques, Martin et al. (2004) carefully designed features based on colour, brightness and texture to extract boundary strength with a logistic regression classifier.  Both Prankl and Persello are directed to agricultural analysis.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Prankl to include wherein the regression step uses at least one field boundary identification algorithm; and wherein the field boundary identification algorithm identifies field boundaries as taught by Persello to reflect more accurate boundary delineations, which are especially important for areas that are not publicly available to provide accurate spatial information of agricultural fields in smallholder farms is important for providing actionable information to farmers, managers, and policymakers (see Abstract).

Claim(s) 9, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prankl US 20190343036 A1 in view of Mitchell US 20190285426 A1 as applied to Claim 8 and in further view of Toledano US 20210245201 A1.

As per claim 9 Prankl does not teach the method of claim 8, wherein the computerized method for using the artificial intelligence comprises at least one trainable machine learning method and parameter dependencies saved in characteristic curves.  However, Tolendano para. 179 teaches in some embodiments, after the training stage, a trained machine learning classifier of the present disclosure may be configured to implement a validation process, e.g., through a first evaluation which may include, e.g., a cross-validation. The cross validation may be configured to randomly divide the training set into, e.g., ten folds. The ten-fold validation may then run ten times, for example, using nine different folds of the training set for machine learning modeling, and a tenth fold for validation. The results may be assessed through a computation of statistical measures, e.g., average and a confidence interval of an Area Under a Receiver Operating Characteristic curve (AUROC) for the ten different evaluation folds. In some embodiments, a second evaluation may include an assessment of a machine learning model on a validation set, e.g., the tenth fold for validation which may include 10% of the original data. In some embodiments, a third evaluation may include a statistical analysis, for example, including presenting population characteristics by median and InterQuartile Range (IQR) for skewed data, and a mean with standard deviation for normal distributed data, e.g., using bootstrapping techniques. In some embodiments, a cross validation process of the machine learning model may implement a statistical method configured to estimate a skill of a machine learning model on a limited data sample, e.g., in order to estimate how the machine learning model is expected to perform when used to make predictions on data which was not used when training the machine learning model. In some embodiments, the cross validation process of the machine learning model may include splitting a given data sample into a plurality of groups and/or folds, for example, ten groups and/or folds.  Both Prankl and Tolendano are directed to agricultural analysis.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Prankl to include wherein the computerized method for using the artificial intelligence comprises at least one trainable machine learning method and parameter dependencies saved in characteristic curves  as taught by Tolendano to result in improved accuracy (see para. 130).

As per claim 12 Prankl teaches the method of claim 9, wherein the method uses at least one field boundary identification algorithm; and wherein the field boundary identification algorithm identifies field boundaries.  (para. 11 teaches in accordance with the invention, parallel travel patterns in the local surroundings of a position fix are thus detected so as to either detect this, or not, as a location at which field work is performed. The latter case for example indicates transportation or road journeys when travelling to or from a field. The detection according to the invention of field work also makes it possible to identify field work in new fields worked for the first time, without these fields having to be already registered in a digital map.)
Prankl does not teach the machine learning method However, Tolendano para. 179 teaches in some embodiments, after the training stage, a trained machine learning classifier of the present disclosure may be configured to implement a validation process, e.g., through a first evaluation which may include, e.g., a cross-validation. The cross validation may be configured to randomly divide the training set into, e.g., ten folds. The ten-fold validation may then run ten times, for example, using nine different folds of the training set for machine learning modeling, and a tenth fold for validation. The results may be assessed through a computation of statistical measures, e.g., average and a confidence interval of an Area Under a Receiver Operating Characteristic curve (AUROC) for the ten different evaluation folds. In some embodiments, a second evaluation may include an assessment of a machine learning model on a validation set, e.g., the tenth fold for validation which may include 10% of the original data. In some embodiments, a third evaluation may include a statistical analysis, for example, including presenting population characteristics by median and InterQuartile Range (IQR) for skewed data, and a mean with standard deviation for normal distributed data, e.g., using bootstrapping techniques. In some embodiments, a cross validation process of the machine learning model may implement a statistical method configured to estimate a skill of a machine learning model on a limited data sample, e.g., in order to estimate how the machine learning model is expected to perform when used to make predictions on data which was not used when training the machine learning model. In some embodiments, the cross validation process of the machine learning model may include splitting a given data sample into a plurality of groups and/or folds, for example, ten groups and/or folds.  Both Prankl and Tolendano are directed to agricultural analysis.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Prankl to include the machine learning method as taught by Tolendano to result in improved accuracy (see para. 130).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prankl US 20190343036 A1 in view of Mitchell US 20190285426 A1 in view of Toledano US 20210245201 A1 as applied to claim 9 and in further view of Albrecht US 20180373932 A1.


As per claim 11 Prankl does not teach the method of claim 9, wherein the machine learning method uses at least one clustering algorithm; wherein a plurality of fields are available for differentiation through clustering; and wherein, in performing the data analysis, the clustering algorithm performs clustering of data to one of the plurality of fields in order to perform at least one differentiation of fields.  However, Albrecht para. 32 teaches the boundary delineation map 200 shows boundary delineations 201 (e.g., solid black lines) separating a plot of land from other plots of land, which appear as polygons of various shapes and sizes. A polygon is a shape that is bounded by a finite chain of straight line segments closing in a loop to form a closed shape. For example, the polygons can include shapes that appear to approximately resemble a rectangle, square, triangle, etc. In some embodiments, farm boundaries can be delineated by detecting and evaluating the satellite data using a thresholding algorithm. The thresholding algorithm can replace a pixel within the satellite image with a black pixel if the image intensity is less than some fixed predetermined value (e.g., a constant), or a white pixel if the image intensity is greater than the predetermined value. In areas where a similar value for pixels exist, a segmentation and/or clustering algorithm can be applied to place all pixel values in the same category and, thus, larger areas sharing the same characteristics can be defined to provide a boundary delineation 201. For example, any pixel within the satellite image that is greater than the predetermined value is represented by a black pixel (e.g., vegetation), whereas any pixel that is greater than the predetermined value is represented by a white pixel (e.g., water, road, etc.). The black pixels are employed to form one or more line segments, the line segments representative of a portion of the boundary delineation 201. The line segments can be used to form one or more polygons (e.g., open and/or closed), each side of the polygon being representative of a boundary delineation 201.  Both Prankl and Albrecht are directed to agricultural analysis.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Prankl to include wherein the machine learning method uses at least one clustering algorithm; wherein a plurality of fields are available for differentiation through clustering; and wherein, in performing the data analysis, the clustering algorithm performs clustering of data to one of the plurality of fields in order to perform at least one differentiation of fields as taught by Albrecht to reflect more accurate boundary delineations, which are especially important for areas that are not publicly available  (see para. 68).

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prankl US 20190343036 A1 in view of Mitchell US 20190285426 A1 as applied to Claim 8 and in further view of Foster US 2020/0114843 A1.

As per claim 20 Prankl does not teach the method of claim 1, further comprising evaluating, based on the movement pattern, at least one aspect of efficiency of the agricultural production machine; and wherein the at least of efficiency of the agricultural production machine comprises at least one of process time, downtime, or transit time.  However, Foster para. 62-64 teach the method (500) may include, at (506), when it is detected that the monitored movement parameter has experienced the damage pattern, automatically initiate a corrective action associated with preventing further damage to the agricultural machine. In some embodiments, automatically initiating the corrective action may include reducing a speed of the agricultural machine and/or providing a notification to at least one of an operator or a supervisor of the agricultural machine. As an example, the agricultural machine may be autonomous or semi-autonomous, and the controller 102 may be configured to automatically reduce the speed of the agricultural machine until the agricultural machine stops moving. The controller 102 (e.g., an implement controller, vehicle controller, or both) may be configured to communicate via the communication interface 122 with a remote monitoring station 124 to provide a notification to a supervisor of the autonomous or semi-autonomous agricultural machine.  As another example, the agricultural machine may be operated by an operator, and the controller 102 may be configured to provide a notification to the operator via at least one of the display screen 118 or the alarm 120. The notification may include a variety of visual and/or audible signals. For example, the display screen 118 may produce a visual signal (e.g., text, image, moving graphic, etc.) and/or the alarm 120 may produce an audible signal (e.g., siren, speech notification, etc.) configured to alert the operator of the agricultural machine of the detected damage condition.  Initiating the corrective action as describe herein may prevent further damage to the agricultural machine, thereby reducing maintenance and/or repair costs associated with operating the agricultural machine. Additionally, aspects of the present disclosure may provide increased security for operators of agricultural machine.  Both Prankl and Foster are directed to agricultural analysis.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Prankl to include wherein evaluating, based on the movement pattern, at least one aspect of efficiency of the agricultural production machine; and wherein the at least of efficiency of the agricultural production machine comprises at least one of process time, downtime, or transit time as taught by Foster to operate a farm more efficiently by reducing maintenance and/or repair costs associated with operating the agricultural machine (Foster para. 64).

Claim(s) 22, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prankl US 20190343036 A1 in view of Mitchell US 20190285426 A1 as applied to Claim 1 and in further view of O’Neil US 2012/0072317 A1.

As per claim 22 Prankl does not teach the method of claim 1, wherein generating the documentation for the agricultural production machine comprises automatically preparing an invoice.  However, O’Neil para. 18 teaches embodiments of the present invention may provide for a system and method for providing agricultural inventorying and invoicing. An agricultural implement, such as a hay baler implement coupled to a tractor, may be automatically configured and monitored before, during, and after operation in a work area. Upon leaving the work area, reports such as an inventory count and location of gathered hay bales may be generated and transmitted to a central system, such as a farm owner's computer-based inventory application. Consistent with embodiments of the invention, invoices for the work performed may be generated according to factors such as time and material efficiency and amount of harvested material gathered and similarly transmitted to the central system.  Para. 22 teaches Central system 130 may be operative to identify whether tractor/implement 110 is associated with an application subscription according to machine subscription server 140 and may download an application 165 to tractor/implement 110 appropriate to a current work assignment. Application 165 may be configured to perform certain functions upon the occurrence of trigger events such as recording a start time and/or initiating data recording when tractor/implement 110 enters a field and/or transmitting a report or invoice when tractor/implement 110 leaves the field.  Both Prankl and Foster are directed to agricultural analysis.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Prankl to include wherein generating the documentation for the agricultural production machine comprises automatically preparing an invoice as taught by O’Neil to provide an easy and reliable means to generate accurate invoicing (as suggested by para. 9).

As per claim 23 Prankl does not teach the method of claim 1, further comprising transmitting at least the derived movement pattern and the determined type of work of the agricultural production machine to one or more farm management systems.  However, O’Neil para. 54 teaches he application provisioning process may store the IFC as part of the farmer's application profile for that machine into machine subscription server 140. The ACSS may continuously monitor process data from all machines. Machine process data may be sent to an application control function and its data may be parsed and sent to machine subscription server 140. Machine subscription server 140 may find the application profile and return the IFCs. Until the triggers for the Baler is met, the data may be stored via a default process. Each time a set of process data is sent to the ACF, it may be parsed and examined to perform machine authentication, load in the application service profile, and executes the IFCs. For example, the geofences service may be invoked to determine whether the machine is in the trigger field.  Both Prankl and Foster are directed to agricultural analysis.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Prankl to include transmitting at least the derived movement pattern and the determined type of work of the agricultural production machine to one or more farm management systems as taught by O’Neil to provide owners with accurate and complete information.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEIRDRE D HATCHER whose telephone number is (571)270-5321. The examiner can normally be reached Monday-Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DEIRDRE D HATCHER/Primary Examiner, Art Unit 3683